COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In the Matter of Approximately $80,600.00 v. The State of Texas

Appellate case number:    01-14-00424-CV

Trial court case number: 1417446

Trial court:              351st Judicial District Court of Harris County

        On May 22, 2014, appellant, Abraham M. Fisch, filed a “Motion for Extension of Time
to Post Bond and Emergency Motion to Stay Trial Court Order.” Appellant seeks an extension of
time to and including June 4, 2014 to post a bond to perfect his appeal from a trial court order
denying his amended petition to release seized property. See TEX. CODE CRIM. PROC. ANN. art.
47.12(c) (West 2007); White v. State, 930 S.W.2d 673, 677 (Tex. App.—Waco 1996, no pet.).
We grant appellant’s motion for extension of time to post a bond. See TEX. R. APP. P. 26.3;
White, 930 S.W.2d at 677 n.3. Appellant’s bond is due to be posted no later than June 4, 2014.

        Appellant further requests that this Court “stay the trial court’s order in case #1210228
returning the subject funds to the complaining witness pending a ruling on the Motion for
Extension of Time to Post Bond.” Because we grant appellant’s motion for extension of time to
post the bond, appellant’s request for a stay is dismissed as moot.

       It is so ORDERED.


Judge’s signature:/s/ Jim Sharp
                    Acting individually      Acting for the Court


Date: May 23, 2014